PER CURIAM.
Whereas, pending disposition of disciplinary proceedings theretofore taken against the respondent, H. Leighton Thomas, said respondent tendered to the Board of Governors of The Florida Bar his petition to *102resign from The Bar subject to such appropriate conditions as the Board of Governors may see fit to impose and,
Whereas, upon consideration of said petition to resign the referee of The Florida Bar to whom the matter had been referred and before whom said cause was pending, recommended to the Board of Governors of The Florida Bar that said petition to resign be approved without leave to apply for reinstatement and that an appropriate judgment granting such petition subject to such condition be entered and,
Whereas, on the 4th day of October, 1963 said petition for resignation and report and recommendations of said referee came on to be heard before the Board of Governors of The Florida Bar and, upon such hearing, said Board of Governors entered its judgment in said cause approving and adopting the findings of the referee and accepting said resignation without leave to apply for reinstatement to The Bar at any future time, said judgment and the pertinent proceedings upon which the same was based having been filed in this Court on the 14th day of October, 1963 and,
Whereas, the respondent’s petition for review filed November 14, 1963 has been duly withdrawn by instrument filed in this cause January 10, 1964;
Now, therefore, it is considered, ordered and adjudged that the judgment of the Board of Governors of The Florida Bar dated October 4, 1963 and filed of record in this cause on the 14th day of October, 1963 accepting the resignation of H. Leighton Thomas, the respondent herein, from The Florida Bar without leave to be reinstated at any time in the future, be and the same is hereby approved and adopted as the judgment of this Court.
It is so ordered.
DREW, C. J., and THOMAS, O’CON-NELL, CALDWELL and HOBSON (Ret.), JJ., concur.